[Cite as State v. Perez, 2017-Ohio-9190.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :      APPEAL NO. C-170052
                                                TRIAL NO. C-15CRB-10849(B)
        Plaintiff-Appellee,                 :

  vs.                                       :           O P I N I O N.

MANUEL PEREZ,                               :

      Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 22, 2017




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Bradley Fox, for Defendant-Appellee.
                   O HIO F IRST D ISTRICT C OURT OF A PPEALS

M OCK , Presiding Judge.

       {¶1}    On July 10, 2015, defendant-appellant Manuel Perez pleaded guilty to

domestic violence. On February 25, 2016, he filed a motion to withdraw his plea

pursuant to Crim.R. 32.1. In that motion, he argued that he had not been given

sufficient information before entering his plea, including the collateral consequences

of his conviction. The trial court denied the motion on April 25. On June 13, Perez

filed a second Crim.R. 32.1 motion to withdraw his plea. This time, he argued that

counsel had been ineffective for failing to inform him of the collateral consequences

of his plea, and that he should have been given an interpreter during the plea hearing

because English was his second language. The trial court denied the motion. Perez

now appeals this decision in one assignment of error.

       {¶2}    “[I]f a Crim.R. 32.1 motion asserts grounds for relief that were or

should have been asserted in a previous Crim.R. 32.1 motion, res judicata applies

and the second Crim.R. 32.1 motion will be denied.” (Footnote omitted.) State v.

Brown, 8th Dist. Cuyahoga No. 84322, 2004-Ohio-6421; see State v. Sappington,

10th Dist. Franklin No. 09AP-988, 2010-Ohio-1783, ¶ 10. While the Ohio Supreme

Court has not addressed the issue, each of our sister districts has determined that res

judicata bars such successive motions. See State v. McCain, 2d Dist. Montgomery

No. 27195, 2017-Ohio-7518, ¶ 25; State v. Coates, 3d Dist. Mercer Nos. 10-10-05 and

10-10-06, 2010-Ohio-4822, ¶ 16; State v. Vincent, 4th Dist. Ross No. 03CA2713,

2003-Ohio-3998, ¶ 11; State v. McLeod, 5th Dist. Tuscarawas No. 2004 AP 03 0017,

2004-Ohio-6199, ¶ 12; State v. Kelm, 6th Dist. Wood No. WD-11-024, 2013-Ohio-

202, ¶ 10; State v. Lankford, 7th Dist. Belmont No. 07 BE 3, 2007-Ohio-3330, ¶ 9;

State v. Zhao, 9th Dist. Lorain No. 03CA008386, 2004-Ohio-3245, ¶ 7-8; State v.

McDonald, 11th Dist. Lake No. 2003-L-155, 2004-Ohio-6332, ¶ 22; State v. Green,

12th Dist. Butler No. CA2016-09-187, 2017-Ohio-2800, ¶ 13.


                                          2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

       {¶3}    We agree with our sister districts and hold that, if a Crim.R. 32.1

motion asserts grounds for relief that were or should have been asserted in a

previous Crim.R. 32.1 motion, res judicata applies, and the second Crim.R. 32.1

motion should be denied. In this case, the main difference between the two motions

was that the first motion was premised on the failure of the trial court to warn Perez

about the collateral consequences of his guilty plea, while the second motion was

premised on the failure of counsel to do the same. Because he was a United States

citizen, this distinction is insufficient to prevent the subsequent argument from being

barred. See State v. Fannon, 2d Dist. Montgomery No. 25957, 2014-Ohio-2673, ¶ 12

(second motion that alleged ineffective assistance of counsel, with the arguments

underlying the claim having previously been raised as part of his first motion, were

barred by res judicata).

       {¶4}    The arguments made in Perez’s second motion to withdraw his guilty

plea were barred by res judicata. We overrule Perez’s sole assignment of error and

affirm the judgment of the trial court.

                                                                     Judgment affirmed.

MYERS and MILLER, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3